Citation Nr: 1425194	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for eczematous dermatitis prior to April 30, 2012.

2. Entitlement to a disability rating in excess of 10 percent for eczematous dermatitis from April 30, 2012 to July 11, 2013.  


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the March 2008 rating decision, the RO granted service connection for multiple disabilities, including degenerative joint disease of the bilateral knees and eczematous dermatitis (hereinafter, eczema).  Among other ratings, the RO assigned an initial noncompensable rating for the Veteran's eczema and an initial 10 percent rating for the bilateral knee disabilities, effective October 1, 2007.  

The Veteran timely disagreed with the ratings assigned for the eczema and bilateral knee disabilities, as well as the ratings assigned for four other disabilities.  The RO subsequently issued a June 2009 statement of the case (SOC).  The Veteran responded with an August 2009 request for additional time to complete his substantive appeal (VA Form 9).  The RO granted this request for additional time, continued developing the Veteran's claims, and, in August 2010, issued a supplemental SOC as to the ratings for eczema, bilateral degenerative knee disease, and four other disabilities.  However, the Veteran subsequently formalized his appeal with the submission of a September 2010 VA Form 9 on which he clarified that he only wished to appeal the ratings assigned for eczema and the bilateral knee disabilities.  

In October 2010, the RO determined that it had made a clear and unmistakable error in March 2008 by assigning a combined 10 percent disability rating for the bilateral knee disabilities.  The RO issued a decision assigning an initial 10 percent disability rating for the left knee and an initial 10 percent disability rating for the right knee.  Subsequently, the RO also issued a January 2013 rating decision assigning a 10 percent disability rating for eczema, effective April 30, 2012.  The RO also issued a January 2013 supplemental SOC as to the appealed eczema rating.  However, as claimants are generally presumed to be seeking the maximum benefit allowed by law and regulation, the issues of his entitlement to higher initial ratings for eczema as well as the knee disabilities remained on appeal since the RO awarded less than the maximum available benefits in regard to both disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran mailed VA an Appeal Status Election Form in February 2013.  He indicated that he was satisfied with the RO's decisions to the extent that "[his] only remaining issue" was the rating for eczema.  In this regard, he specifically contended entitlement to an initial 10 percent disability rating since the date of service connection.  As the claims for increased ratings for the knee disabilities have been withdrawn in accordance with 38 C.F.R. § 20.204 (2013) prior to the certification of the Veteran's appeal to the Board, those issues are not in appellate status and, therefore, are not included on the title page of this decision.

Although the Veteran had requested a hearing on his September 2010 substantive appeal, he later submitted an April 2013 request to cancel that hearing.  Thus, the request for a Board hearing has been properly withdrawn.  See 38 C.F.R. § 20.702 (e) (2013).

The appeal has previously been remanded by the Board in May 2013 for additional development.  The agency of original jurisdiction (AOJ) has completed the requested development and the claim was readjudicated.  For this reason, the Board concludes that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).   

In a decision by a Decision Review Officer in August 2013, the evaluation for the disability at issue was increased to 60 percent, effective July 12, 2013. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the virtual file does not reveal any additional evidence pertinent to the present appeal.  Also, the Veterans Benefit Management System (VBMS) includes duplicative documents that are already associated with the paper claims file.  





FINDINGS OF FACT

1. Evidence prior to April 30, 2012 does not reveal that eczema has involved at least 5 percent of the entire body, or at least 5 percent of exposed areas of the body; it also does not reveal that during this time, the Veteran's eczema required intermittent systemic, as opposed to merely topical, therapy such as the use of corticosteroids or other immunosuppressive drugs.

2. Evidence between April 30, 2012 and July 11, 2013 does not reveal that the Veteran's eczema has involved 20 to 40 percent or a higher percentage of the entire body, or 20 to 40 percent or a higher percentage of exposed areas affected, or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for eczema, prior to April 30, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2013).

2. The criteria for a rating in excess of 10 percent for eczema, between April 30, 2012 and July 11, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Board finds that the VA has satisfied its duty to notify under the VCAA.  Specifically, a Benefits Delivery at Discharge Program letter sent to the Veteran and acknowledged by him in July 2007, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided the Veteran with relevant rating criteria.  Furthermore, a June 2013 letter informed him of what the VA still needed to decide on his higher rating claims.  

The Board also notes that the Veteran appealed with respect to the propriety of the initially assigned rating for his eczema.  VA's General Counsel held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs), private records, as well as post-service records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in August 2007, February 2010, and July 2013 in conjunction with his claims.  He has not alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected eczema as they include an interview with the Veteran, a review of the record, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

As noted in the Introduction, the Board remanded the case to the AOJ in May 2013 for additional development.  In accordance with the Board's directives, the Veteran was provided opportunities to identify any additional records and the Veteran was afforded a VA examination in July 2013 to determine the severity of his eczema.  Therefore, the Board finds that the AOJ has substantially complied with the May 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claims.

II. Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

The RO rated the Veteran's skin disability under the provisions of 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema).  Review of the rating schedule reveals no other more appropriate criteria.  Criteria for rating disabilities of the skin have been revised during the course of the Veteran's claim and appeal. 

The VA revised the criteria for rating skin disorders on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  The changes in 2008 do not directly address eczema/dermatitis other than in the sense that in the event that the predominant disability was scars, the criteria for scars were changed.  In this case, the predominant disability is not scars; so the applicable criteria remain unchanged.

Under 38 C.F.R. § 4.118, DC 7806 (2013), a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  




A. Prior to April 30, 2012

The Board finds that an initial compensable rating prior to April 30, 2012 for the Veteran's eczema is not warranted.

During an August 2007 VA examination, it was reported that due to his skin condition, the Veteran had itching.  With regard to eczema of the arms, the examiner noted that the Veteran did not have exudation, ulcer formation, shedding or crusting.  The symptoms were described as occurring constantly.  Moreover, the skin disease was noted to involve areas that were exposed to the sun, including the arms and the legs.  However, it did not include the face, the hands, the neck or the head.  It was also reported that over the past twelve months, the Veteran received only topical medication.  There were no side effects from the treatment, and there was no functional impairment.  With regard to eczema of the legs, the Veteran had no exudation, ulcer formation, itching, shedding or crusting.  

The physical examination revealed an eczema skin condition.  The skin condition located on the right elbow showed the following characteristics: exfoliation, crusting, hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  The skin lesion coverage of the exposed area was less than 2 percent, and the skin lesion coverage relative to the whole body was less than one percent.  The skin lesions were noted as not being associated with systemic disease, and they did not manifest in connection with a nervous condition.  An addendum revealed that subjective factors for eczema were itching and topical medication.  

During a February 2010 examination, the Veteran reported that the eczema is not limited to his right elbow, but can involve his arms, legs, chest, abdomen, and posterior scalp.  It was reported that the Veteran almost always has an active patch somewhere on his body.  This was noted as not being progressive, and it does not affect his face, back, or feet.  The Veteran reported that he took an allergy pill at night called Xyzal to help with the itching, and that he used triamcinolone 1%, which is a cream.  The Veteran denied fever, weight loss, chills or night sweats.  

Upon examination, the examiner noted that the Veteran had postinflammatory changes on forearms and lower legs from prior active eczema; it was also noted that there was a 2cm erythematous scaling patch right elbow without cellulitis or drainage consistent with his known history of eczema.  The eczema was not shown on the head, face, hands, or neck.  Furthermore, the examiner reported that there was zero percent of exposed surface, and less than five percent of his total body surface.  He was reported to have a new area about 2cm in size at the right elbow.  The examiner stated that the Veteran used triamcinolone cream and an allergy pill daily to help with the itching.  

In light of the evidence above, the Board concludes that a compensable disability rating for the Veteran's eczema prior to April 30, 2012 is not warranted.  This is because at no time prior to that date did the Veteran have at least 5 percent of the entire body, or at least 5 percent of exposed areas affected by his eczema.  While the August 2007 VA examination showed the skin coverage of the exposed area to be less than 2 percent, the February 2010 VA examination revealed that there was zero percent of the exposed surface, and less than five percent of his total body surface.  Furthermore, the Veteran was shown to be using a triamcinolone, which is a topical cream.  Therefore, because the Veteran did not have at least five percent of the entire body, or of exposed areas affected, and because he did not use intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, a compensable rating for this period is not warranted.  

The Board acknowledges the Veteran's argument that he was prescribed Medrol in January 2006.  However, the Board notes that he was prescribed this medication for eczema during service, and there is no indication in the record that he was prescribed this medication following service, for a longer period of time.  As such, because there is no evidence showing that the Veteran was using Medrol at the time he filed his claim, or any time during the pendency of his appeal, his one-time prescription of Medrol while in service does not warrant a compensable rating for the period prior to April 30, 2012.       


B. From April 30, 2012 to July 11, 2013

The Board finds that for the period from April 30, 2012 to July 12, 2013, a disability rating in excess of 10 percent for the Veteran's eczema is not warranted.

An April 2012 VA skin diseases examination noted that the Veteran was diagnosed with eczematous dermatitis in 2004.  The examination revealed that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck; that he did not have any benign or malignant skin neoplasms, including malignant melanoma; and that he did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).

The examiner further noted that the Veteran has been treated with Medrol dose pack, a systemic corticosteroid or other immunosuppressant, in the past 12 months for his eczema, and that the total duration for use of the medication was less than 6 weeks.  He also had constant or near-constant use of hydroxyzine, an antihistamine, 3 times a day, and constant or near-constant use of hydrocortisone cream.  

The examination also revealed that the Veteran did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders; that he has not had any debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

The physical examination showed that the Veteran's eczema affected less than five percent of the total body area, and less than five percent of the exposed area.  The Veteran did not have any acne, vitiligo, alopecia areata, or hyperhidrosis.  He also did not have a benign or malignant neoplasm or metastasis.

In light of this evidence, the Board concludes that a disability rating in excess of 10 percent is not warranted for the period from April 30, 2012 to July 12, 2013.  This is because the Veteran's eczema covers less than five percent of the total body area, and less than five percent of the exposed area, whereas a 30 percent rating requires that the eczema cover 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed area, and a 60 percent rating requires coverage of more than 40 percent of the entire body or 40 percent of the exposed areas.  Furthermore, the Veteran has been prescribed an intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a period of less than six weeks.  A 30 percent disability requires the prescription to be for six weeks or more, and a 60 percent requires it to be constant or near-constant.  Therefore, because the Veteran's eczema covers less than five percent of the entire body, or the exposed area, and because his use of corticosteroid or other immunosuppressive drug was for less than six weeks, the Veteran's disability rating more closely approximates 10 percent for the period from April 30, 2012 to July 12, 2013.

For both periods of time - prior to April 30, 2012 and from April 30, 2012 to July 12, 2013 - the Board has also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's eczema, but finds that no higher rating is assignable under any other diagnostic code.  There is no competent evidence of record documenting the presence of anything other than eczema.  Thus, an increased or separate rating is not warranted under DCs 7800-7805, or DCs 7807-7833, as these DCs are inapplicable.   See 38 C.F.R. § 4.118.  

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his eczema.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his eczema because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of eczema is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board therefore concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his eczema.  Accordingly, entitlement to a compensable rating prior to April 30, 2012, and a rating in excess of 10 percent from April 30, 2012 to July 11, 2013, must be denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) . 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the Board finds that the Veteran's eczema is fully addressed by the rating criteria under which such disability is rated.  Specifically, the rating criteria accounts for his symptoms of itchiness or outbreaks of bumps.  Furthermore, the competent evidence does not demonstrate that his skin disability causes marked interference with the Veteran's activities of daily living, over and above what is contemplated by the schedule.  Also, his disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.  The April 2012 VA examination specifically notes that the Veteran's skin condition did not impact his ability to work.  Therefore, there are no additional symptoms of the Veteran's eczema that are not addressed by the rating schedule.  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Hence, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
 
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not alleged, and the evidence does not show, that such renders him unemployable.  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    











ORDER

An initial compensable rating for eczematous dermatitis prior to April 30, 2012 is denied.

A disability rating in excess of 10 percent for eczematous dermatitis from April 30, 2012 to July 11, 2013, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


